PER CURIAM.
Plaintiff Ivan Carline filed an application for rehearing based primarily on the case of National Retailers Mutual Insurance Company v. American Fidelity and Casualty Company, La.App., 51 So.2d 842, decided by the Second Circuit Court of Appeal. We do not believe the cited case apposite for the reason that in that case the plaintiff was made a party-appellee without any change in the nature or extent of the claim and the Court held that the filing of this supplemental petition naming the assured as a party plaintiff was the curing of a technical defect as to parties plaintiff, whereas in the present case Car-line is not accepting the petition as filed but is asserting an independent claim on his own behalf and which was not contained or included in the original suit. It cannot be said that Carline was made a party plaintiff to cure a technical defect. He has come in as a plaintiff after more than one year and is attempting to enforce his claim not previously asserted and we believe that our original opinion is correct and the motion for rehearing is therefore denied.